 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    PABLO MENDOZA CHAVEZ,                               Case No. 1:20-cv-00369-SAB (PC)
 9                        Plaintiff,                      ORDER REQUIRING PLAINTIFF TO FILE
                                                          COMPLETED APPLICATION TO PROCEED
10             v.                                         IN FORMA PAUPERIS OR PAY FILING FEE
11    KINGS COUNTY, et al.,                               ORDER DIRECTING CLERK OF COURT TO
                                                          FORWARD ORDER TO SHERIFF OF KINGS
12                        Defendants.                     COUNTY JAIL
13                                                        THIRTY (30) DAY DEADLINE
14

15            Plaintiff Pablo Mendoza Chavez is proceeding pro se in this civil rights action pursuant to

16   42 U.S.C. § 1983.

17            Currently before the Court is Plaintiff’s application to proceed in forma pauperis, filed on

18   March 11, 2020. (ECF No. 2.)

19            However, Plaintiff’s application to proceed in forma pauperis is incomplete. Specifically,

20   the certificate portion of the application is not filled-out, dated, and signed by an authorized

21   officer of the Kings County Jail and there is no certified copy of Plaintiff’s Kings County Jail

22   trust account statement for the six-month period immediately preceding the filing of Plaintiff’s

23   complaint attached to the application as the instructions require. Plaintiff must submit a

24   completed application, including a certified copy of his trust account statement from the Shasta

25   County Jail, if he wishes for his application to proceed in forma pauperis to be considered by the

26   Court.

27            In the portion of Plaintiff’s in forma pauperis application where an authorized officer of

28   the institution where Plaintiff is incarcerated is supposed to fill out and sign the certification,
                                                         1
 1   Plaintiff wrote: “Note Deputys (sic) refused to sign.” (ECF No. 2, at 2.) The Court construes this

 2   note as an indication that Plaintiff was unable to obtain an authorized officer from the Kings

 3   County Jail, where Plaintiff is currently housed, to fill out and sign the certification in Plaintiff’s

 4   in forma pauperis application. In light of Plaintiff’s apparent difficulties in obtaining cooperation

 5   of Kings County Jail officers to complete Plaintiff’s in forma pauperis application and obtain a

 6   certified copy of Plaintiff’s inmate trust account statement, the Court finds it appropriate to

 7   forward a copy of this order to the Sheriff of the Kings County Jail.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1.      The Clerk of the Court is directed to serve a blank in forma pauperis application

10                    for a prisoner on Plaintiff;

11            2.      The Clerk of the Court is directed to forward a copy of this order and of Plaintiff’s

12                    in forma pauperis application, (ECF No. 2), to the Sheriff of the Kings County

13                    Jail, via mail, at P.O. Box 1699, Hanford, CA 93230, so that they may be made

14                    aware of the difficulty that Plaintiff is experiencing in obtaining the assistance

15                    necessary to complete his application to proceed in forma pauperis;

16            3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

17                    the attached application to proceed in forma pauperis, completed and signed,

18                    including a certified copy of his jail trust account statement for the past six

19                    months, or, in the alternative, pay the $400.00 filing fee for this action;

20            4.      No extension of time will be granted without a showing of good cause; and
21            5.      Plaintiff is warned that the failure to comply with this order will result in the

22                    recommendation dismissal of this action, without prejudice.

23
     IT IS SO ORDERED.
24

25   Dated:        March 12, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
